Citation Nr: 1041139	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-15 522	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to June 
1983 and from May 1985 to July 1992.  He also served in the Army 
Reserves from 1992 to 2001.  He died in October 2001.  The 
appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  However, the RO 
in Montgomery, Alabama has ultimate jurisdiction of the appeal, 
since the appellant now resides in Alabama.  

The appellant testified at a Board videoconference hearing before 
the undersigned Veterans Law Judge in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the claim for service connection 
for the cause of the Veteran's death, the Board finds that 
additional development of the evidence is required.

First, the Veteran's service treatment records (STRs) for his 
first period of service in the Air Force from July 1977 to June 
1983 are present in the claims folder.  However, STRs for the 
Veteran's second period of service in the Army from May 1985 to 
July 1992 have not been secured.  VA is required to obtain the 
Veteran's STRs or other "relevant" service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c) (West 
2002).  When VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain these records must 
continue until they are obtained unless it is reasonably certain 
they do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2009).  On remand, it is essential for the Agency of Original 
Jurisdiction (AOJ) to make every effort to obtain the Veteran's 
STRs dated from May 1985 to July 1992 at the National Personnel 
Records Center (NPRC) or at other appropriate locations.  If no 
records are available, a negative reply to that effect is 
required.    

Second, a remand is also required to secure service personnel 
records (SPRs) for the Veteran's second period of service in the 
Army from May 1985 to July 1992. Again, VA is required to obtain 
"relevant" records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include 
military records such as SPRs.  38 C.F.R. § 3.159(c)(2) and (3).  
On remand, it is essential for the AOJ to make every effort to 
obtain the Veteran's SPRs dated from May 1985 to July 1992 at the 
NPRC or at other appropriate locations.  If no records are 
available, a negative reply to that effect is required.    

Third, a remand is required to obtain missing medical and 
personnel records for the Veteran's service with the U.S. Army 
Reserves from 1992 to 2001.  The appellant has stated that the 
Veteran at the very least had a medical examination conducted 
upon entry into the Army Reserves in 1992 or 1993.  See December 
2006 claim (VA Form 21-534).  Army Reserve medical examinations 
may corroborate the appellant's assertions regarding continuity 
of symptoms of abdominal discomfort for the Veteran since 1993.  
VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to 
obtain relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include 
military records.  38 C.F.R. § 3.159(c)(2) and (3).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is, among other things, full-time duty in the 
Armed Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Although the appellant 
has not specifically contended that the Veteran incurred his 
pancreatic cancer during a particular period of ACDUTRA or 
INACDUTRA service with the Reserves, treatment or complaints of 
abdominal or pancreatic symptoms in Reserve records would still 
be pertinent to the claim.  

Fourth, a remand is required for the Department of Defense to 
verify if there is any record of the Veteran being exposed to any 
specific environmental hazards, chemicals, or toxins during his 
service in the Persian Gulf, including low dose uranium, 
chemicals from bunker explosions, sarin nerve gas, and mustard 
gas.

Fifth, VA has not obtained a medical opinion addressing the 
relationship, if any, between the Veteran's death and his 
military service, consistent with the requirement of 38 U.S.C.A. 
§ 5103A(a).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  
The death certificate confirmed that the Veteran died on October 
[redacted], 2001 of pancreatic cancer.  No autopsy was performed.  The 
Veteran was 47 years old.  The appellant has not alleged any 
other cause of death.  The appellant asserts that the Veteran's 
cause of death due to pancreatic cancer should be service-
connected.  Specifically, she contends that during his Persian 
Gulf service from September 1990 to March 1991, the Veteran was 
exposed to chemical and environmental hazards such as burning 
petroleum wells, chemicals from destroyed bunkers, sarin nerve 
gas, mustard gas, experimental injections, forced medications, 
and low dose uranium exposure from depleted uranium rounds.  See 
December 2006 claim (VA Form 21-534); May 2008 appellant 
statement; June 2010 video testimony at pages 5-8.  As a result, 
she believes that the Veteran developed pancreatic cancer, first 
diagnosed in 2001.  However, she asserts the Veteran first 
experienced symptoms of pancreatic cancer at an earlier time, 
such as abdominal discomfort and weight, within one year of 
discharge from service in 1993.  She also maintains these 
symptoms continued thereafter.  She mentions that the Veteran did 
not get medical treatment for his pancreatic symptoms until 2001 
because of his dislike of physicians.  See video hearing 
testimony at pages 4, 10-11.  In light of this evidence, the 
Board concludes there is a possibility that a VA opinion might 
aid the appellant in substantiating the claim.  Therefore, a 
remand for an opinion from a VA physician as to the etiology of 
the cause of the Veteran's death is required.       

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate 
locations and attempt to secure the Veteran's 
STRs for his period of service in the Army 
from May 1985 to July 1992.  If such STRs do 
not exist, or further attempts to secure them 
would be futile, a response to that effect is 
required and must be associated with the 
claims file.  The appellant is asked to 
assist, if possible, in obtaining these 
records by providing any additional, relevant 
STRs she may possess.

2.  Contact the NPRC or any other appropriate 
locations and request SPRs for the Veteran's 
period of service in the Army from May 1985 
to July 1992.  If such SPRs do not exist, or 
further attempts to secure them would be 
futile, a response to that effect is required 
and must be associated with the claims file.  

3.  Request from the NPRC, the Records 
Management Center (RMC), the Veteran's 
Reserve Unit, or any other appropriate 
Federal or State custodian, the Veteran's 
complete medical and personnel records, i.e., 
line of duty determinations, point 
statements, hospital records, examinations, 
etc., for his entire time in the U.S. Army 
Reserves from 1992 to 2001.  Also obtain 
documented verification of any and all 
periods of ACDUTRA or INACDUTRA during this 
time.  Efforts to obtain such records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal or State department 
or agency from whom they are sought.  38 
C.F.R. § 3.159(c)(2).  

4.  After completion of 1, 2, and 3 above, 
contact the Department of Defense to verify 
if there is any record of the Veteran being 
exposed to any specific environmental 
hazards, chemicals, or toxins during his 
service in the Persian Gulf, including low 
dose uranium, chemicals from bunker 
explosions, sarin nerve gas, and mustard gas.  
A response is required and must be associated 
with the claims file.  

5.  After completion of 1, 2, 3, and 4 above, 
then request an appropriate VA physician to 
provide a medical opinion as to the etiology 
of the Veteran's pancreatic cancer.  The 
claims folder must be made available for 
review by the examiner and the examination 
report must state whether such review was 
accomplished.  The examiner should be advised 
of the following:

VA statutes and regulations provide for 
service connecting certain chronic disability 
patterns based on exposure to environmental 
hazards experienced during military service 
in Southwest Asia.  The environmental hazards 
may have included:  exposure to smoke and 
particles from oil well fires; exposure to 
pesticides and insecticides; exposure to 
indigenous infectious diseases; exposure to 
solvent and fuel fumes; ingestion of 
pyridostigmine bromide tablets, as a nerve 
gas antidote; the combined effect of multiple 
vaccines administered upon deployment; and 
inhalation of ultra fine-grain sand 
particles.  In addition, there may have been 
exposure to smoke and particles from military 
installation "burn pit" fires that 
incinerated a wide range of toxic waste 
materials. 

The chronic disability patterns associated 
with these Southwest Asia environmental 
hazards have two distinct outcomes.  One is 
referred to as "undiagnosed illnesses" and 
the other as "diagnosed medically 
unexplained chronic multisymptom illnesses" 
that are without conclusive pathophysiology 
or etiology.  Examples of these medically 
unexplained chronic multi-symptom illnesses 
include, but are not limited to: (1) chronic 
fatigue syndrome, (2) fibromyalgia, and (3) 
irritable bowel syndrome.  A "medically 
unexplained chronic multisymptom illness" is 
defined under § 3.317(a)(2)(ii) as a 
diagnosed illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, 
disability out of proportion to physical 
findings, and inconsistent demonstration of 
laboratory abnormalities.  However, diseases 
of "partially explained etiology", such a 
diabetes or multiple sclerosis, are not 
considered by VA to be in the category of 
medically unexplained chronic multisymptom 
illnesses. 

Additionally, signs and symptoms that may be 
manifestations of both undiagnosed illnesses 
or diagnosed medically unexplained chronic 
multi-symptom illnesses include, but are not 
limited to: (1) fatigue; (2) signs or 
symptoms involving the skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) 
neurological signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) 
signs or symptoms involving the upper or 
lower respiratory system; (9) sleep 
disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders. 

The examiner should answer the following 
three questions:  

(A) Is the Veteran's disability pattern from 
pancreatic cancer : (1) an undiagnosed 
illness, (2) a diagnosable but medically 
unexplained chronic multisymptom illness of 
unknown etiology, (3) a diagnosable chronic 
multisymptom illness with a partially 
explained etiology, or (4) a disease with a 
clear and specific etiology and diagnosis?

(B) If, reviewing the claims file, you 
determine that the Veteran's disability 
pattern from pancreatic cancer is either (3) 
a diagnosable chronic multi-symptom illness 
with a partially explained etiology, or (4) a 
disease with a clear and specific etiology 
and diagnosis, then please opine as to 
whether it is "at least as likely as not" 
(meaning 50 percent or more probable) that 
the pancreatic cancer that caused the 
Veteran's death is related to service, 
including any of assumed environmental 
hazards listed above, which were experienced 
by the Veteran during service in Southwest 
Asia in 1991 and 1992.  

(C)  If the Department of Defense confirms 
other in-service exposure to low dose 
uranium, chemicals from bunker explosions, 
sarin nerve gas, or mustard gas, is it "at 
least as likely as not" (meaning 50 percent 
or more probable) that the pancreatic cancer 
that caused the Veteran's death is related to 
any of these particular environmental 
hazards?  The rationale for any opinion 
offered should be provided. 

In offering any opinion, the examiner must 
consider the full record, to include the 
appellant's lay statements regarding the 
incurrence of pancreatic cancer, and 
continuity of symptomatology.  In this 
respect, the appellant has asserted the 
Veteran first experienced symptoms of 
pancreatic cancer at an earlier time, such as 
abdominal discomfort and weight, within one 
year of discharge from service in 1993, and 
continuing thereafter.  She mentions that the 
Veteran did not get medical treatment for his 
pancreatic symptoms until 2001 because of his 
dislike of physicians.  See video hearing 
testimony at pages 4, 10-11.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
designated VA physician should discuss the 
medical rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from review 
of the record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why this 
is not possible or feasible.

6.  After completion of the above, and any 
additional notice or development deemed 
necessary, readjudicate the cause of death 
claim.  If the claim is not granted to the 
appellant-widow's satisfaction, send her and 
her representative a Supplemental Statement 
of the Case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


